FILED
                             NOT FOR PUBLICATION                             JUL 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE ALBERTO CEVALLOS-                           No. 13-70576
RODRIGUEZ, AKA Jose Alberto
Ceballos, AKA Jose Alberto Cevallo,              Agency No. A095-733-040

               Petitioner,
                                                 MEMORANDUM*
  v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

       Jose Alberto Cevallos-Rodriguez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s determination that the evidence

Cevallos-Rodriguez submitted with his motion to reopen does not establish a prima

facie case of exceptional and extremely unusual hardship for the purposes of

cancellation of removal, where the evidence Cevallos-Rodriguez presented with his

motion concerned the same hardship grounds as his application for cancellation of

removal in his original removal proceedings. See Fernandez v. Gonzales, 439 F.3d

592, 601 (9th Cir. 2006) (“If . . . the BIA determines that a motion to reopen

proceedings in which there has already been an unreviewable discretionary

determination concerning a statutory prerequisite to relief does not make out a

prima facie case for that relief, [8 U.S.C.] § 1252(a)(2)(B)(i) precludes our visiting

the merits, just as it would if the BIA had affirmed the [immigration judge] on

direct appeal.”).

      Because the BIA’s determination that Cevallos-Rodriguez did not

demonstrate a prima facie case of the requisite hardship is dispositive, we do not

reach Cevallos-Rodriguez’ remaining contentions. See Simeonov v. Ashcroft, 371

F.3d 532, 538 (9th Cir. 2004) (“As a general rule courts and agencies are not

required to make findings on issues the decision of which is unnecessary to the

results they reach.” (citation and quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED.


                                           2                                   13-70576